DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The examiner acknowledges the terminal disclaimer filed for copending application 15/764,115.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adele Critchley on February 12, 2021.
The application has been amended as follows: 
	Regarding claim 1, please amend “selected from the group consisting of metal alkoxides and metal chelates” to read “which is one or more metal alkoxides” and please amend the following section:

    PNG
    media_image1.png
    107
    654
    media_image1.png
    Greyscale

To read “and wherein the number of carbon atoms of an organic group or each of organic groups which the metal alkoxide(s) has/have is 4 or more, and”
Reasons for Allowance
Claims 1-2, 5-6 and 8 are allowable.  The claims are drawn to an organic metal compound-containing composition comprising a metal alkoxide (A) and a polymerizable compound (B).  The polymerizable compound has a polymerizable functional group and a carboxyl group and has a 
	The claims are allowable over the closest prior art as noted below:
	Matsumaru et al (US 2009/0029284) teaches an organic metal compound containing composition containing at least one organic metal oxide compound such as titanium butoxide ([0041])) which has an organic group of four or more and a polymerizable compound having a polymerizable group and carboxyl group such as 2-methacryloyloxyethylhexahydrophthalic acid ([0294]) which has a molecular weight of 284.3. Matsumaru teaches that the organic compounds (polymerizable compounds) are in the composition from 0.1 to 50 parts by mass per 100 parts by mass of the organic metal compound ([0066]). Titanium butoxide has a molecular weight of 340.32.  Therefore, it fails to teach the recited ratio of component the polymerizable compound to the organic metal alkoxide.
Nakamura et al (US 5,439,748) teaches a composition which contains a metal chelate such as titanium acetyl acetonate (col. 5, lines 10-15) and a polymerizable compound such as carboxy-polycarprolactone mono(meth)acrylate (col. 2, lines 50-60) which includes M-5300 (example 2) by Toagosei which has a molecular weight of 300.16. However, it fails to teach the presence of an organic metal alkoxide.
Blance et al (US 3,632,413) teaches a metal alkoxide with at least 4 or more carbon atoms within its organic groups (col. 3, lines 10-25) and gives guidance to the amount used within the polymerizable composition (col. 3, lines 45-70), however fails to teach a polymerizable compound with a carboxyl group and has a molecular weight greater than 250.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764